Citation Nr: 1030341	
Decision Date: 08/13/10    Archive Date: 08/24/10

DOCKET NO.  07-16 703	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to service connection for a gastroesophageal 
disorder, including residuals of H. pylori-induced peptic ulcer 
disease (PUD).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his son


ATTORNEY FOR THE BOARD

Stephanie L. Caucutt, Associate Counsel


INTRODUCTION

The Veteran had active military service from December 1942 to 
February 1946.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a July 2006 rating determination of a Regional 
Office (RO) of the Department of Veterans Affairs (VA) in 
Muskogee, Oklahoma.  This appeal, however, represents a 
reconsideration of February 1980 and June 1993 rating decisions 
which denied service connection for a "stomach condition" 
because, in November 2009, the VA received additional service 
department records that are related to the disability claimed on 
appeal which previously existed but had not been associated with 
the claims file in February 1980 and June 1993.  See 38 C.F.R. § 
3.156(c) (2009).  

The Veteran testified before the undersigned Veterans Law Judge 
in June 2010; a transcript of that hearing is associated with the 
claims folder.

The Board notes that it has recharacterized the issue as shown on 
the first page of this decision.  This was done with 
consideration of medical evidence of record which indicates that 
the Veteran has been previously diagnosed with a variety of 
gastroesophageal disorders, including peptic ulcer disease, 
gastritis, esophagitis, and esophageal stricture, his 
correspondence throughout this appeal regarding the symptoms he 
relates to military service, and the prior rating decision which 
denied service connection for a "stomach condition."  See 
Brokowski v. Shinseki, 23 Vet. App. 79, 86-87 (2009) (holding 
that a claimant need not identify the specific diagnosis, but may 
refer to a body part or system that is disabled or by describing 
symptoms of the disability); Clemons v. Shinseki, 23 Vet. App. 1, 
5 (2009) (holding that a claimant without medical expertise 
cannot be expected to precisely delineate the diagnosis of his 
illness).

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

A Note Regarding Reconsideration v. Request to Reopen

As noted in the Introduction above, the Veteran previously filed 
a claim for a stomach disorder, and was denied service connection 
by RO rating decisions dated in February 1980 and June 1993.  The 
Veteran did not appeal either of these decisions; thus, they 
became final.  See 38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. 
§§ 3.156, 20.1103 (2009).  Generally, the VA will not review the 
former disposition of a previously denied claim unless a veteran 
presents new and material evidence.  38 C.F.R. § 3.156.  There 
is, however, an exception to this rule which provides that, at 
any time after VA issues a decision on a claim, if VA receives or 
associates with the claims file relevant official service 
department records that existed and had not been associated with 
the claims file when VA first decided the claim, VA will 
reconsider the claim, notwithstanding paragraph (a) of the same 
section (which defines new and material evidence).  38 C.F.R. 
§ 3.156(c)(1).  The regulation further identifies service records 
related to a claimed in-service event, injury, or disease as 
relevant service department records.  38 C.F.R. § 3.156(c)(1)(i). 

In November 2009, the VA received additional service department 
records, namely, a report from the Department of the Army's 
Office of the Surgeon General (SGO) which reflects that the 
Veteran was hospitalized in March 1944 for "colitis, mucous or 
intestine, disease of, functional."  Such record is clearly 
relevant to the current claim on appeal given the Veteran's 
testimony that this was the first episode of treatment for his 
claimed disorder.  As this report was not associated with the 
claims file at the time of the prior rating decisions, the Board 
finds that 38 C.F.R. § 3.156(c) applies.  As such, new and 
material evidence is not needed to reopen the Veteran's claim and 
it is simply reviewed on a de novo basis.  

Reasons for Remand 

The Veteran is claiming entitlement to service connection for a 
gastroesophageal disorder (originally claimed as a "stomach 
condition").  As discussed below, the current evidence of record 
suggests that the Veteran may have a current gastroesophageal 
disorder that is associated with his military service.  However, 
because the medical evidence of record is not entirely clear as 
to the nature of the Veteran's current gastroesophageal 
disorder(s), a remand is necessary to obtain a VA examination and 
opinion regarding the proper diagnos(es) and likely etiology of 
such disorder(s).  See 38 U.S.C.A. § 5103A(d) (West 2002 & Supp. 
2009); McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006); 
38 C.F.R. § 3.159(c)(4) (2009).  

According to statements and testimony associated with the claims 
file, the Veteran first experienced stomach problems while 
stationed in Puerto Rico in 1944.  In fact, as noted above, the 
record contains an SGO Report which reflects that he was 
hospitalized in March 1944 for "colitis, mucous or intestine, 
disease of, functional."  He describes continued problems 
following this initial hospitalization, including later treatment 
in Clovis, New Mexico in 1945; at some point during active duty 
service a clinician informed him that he had bleeding ulcers.  
The Veteran states that following service he continued to 
experience bleeding ulcers on and off until the 1990s when he was 
finally treated for H. pylori-induced peptic ulcer disease.  
Medical evidence dated in 2002 continues to show treatment for 
peptic ulcer disease, and it was noted at the June 2010 Board 
hearing that the Veteran continues to have an "irritated stomach 
and intestines" as well as sensitivity to spicy foods.  

Post-service medical evidence reflects that the Veteran was 
treated throughout the 1970s for duodenitis, ulcers, esophagitis, 
and a hiatal hernia.  Thereafter, private medical records dated 
in the 1990s show continued evaluation and treatment for a 
longstanding history of peptic ulcer disease.  More recently, the 
Veteran has submitted a number of letters from his private 
gastroenterologist, Dr. P.R.V. indicating that the Veteran's 
previously diagnosed peptic ulcer disease and esophageal 
stricture may have had their onset during active duty service 
because both disorders may be present for many decades before 
being diagnosed.  Additionally, Dr. P.R.V. explained that it is 
"very likely" that the Veteran's peptic ulcer disease was 
present during service because there was no definitive test or 
treatment for the underlying causative agent of this disease, 
namely, H. pylori, at the time of the Veteran's military service.  

Notably, none of the letters from Dr. P.R.V., nor the letters 
from the Veteran's primary care physician, Dr. D.C.D., discuss 
the nature of his current gastroesophageal disorder(s).  The most 
recent contemporaneous medical evidence of record is dated 
several years prior to the current appeal.  Nevertheless, the 
Veteran has been diagnosed with peptic ulcer disease, which is a 
"chronic" disability for VA compensation purposes, 38 C.F.R. 
§ 3.309(a) (2009), and he has presented competent lay testimony 
that he continues to experience gastroesophageal symptoms.  See 
Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); 
Layno v. Brown, 6 Vet. App. 465, 469 (1994) (the veteran as a lay 
person is competent to report information of which he has 
personal knowledge, i.e., information that he can gather through 
his senses).  Moreover, Dr. P.R.V.'s letters suggest that his 
current gastroesophageal problems may be related to his 
complaints during service.  As such, a remand is necessary to 
clarify the nature of his current gastroesophageal disorder(s) 
and to obtain an opinion as to the etiology and onset of such 
disorder(s).  

In addition to obtaining a medical examination and opinion, the 
agency of original jurisdiction (AOJ) should also contact the 
Veteran and ask him if there is additional medical evidence which 
should be obtained before making a determination on his appeal.  
Specifically, he should indicate whether he has sought evaluation 
and/or treatment for his gastroesophageal problems, including 
residuals of peptic ulcer disease, since 2002.  If the Veteran 
notifies the AOJ of any outstanding relevant records, reasonable 
efforts should be made to obtain such records.  See 38 C.F.R. 
§ 3.159(c).  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  
Expedited handling is requested.)

1.  Contact the Veteran to obtain the names 
and addresses of all medical care 
providers/facilities that have treated his 
gastroesophageal problems, including residuals 
of peptic ulcer disease, since 2002.

2.  If the Veteran notifies the AOJ of any 
outstanding relevant records (VA or non-VA), 
reasonable efforts should be made to obtain 
such records.  Any attempts to retrieve 
outstanding evidence should be documented in 
the claims file.  Furthermore, if such 
attempts are unsuccessful, the AOJ should 
notify the Veteran that it was unable to 
obtain such evidence, describe the steps taken 
by the AOJ to obtain the evidence, and notify 
the Veteran that it is ultimately his 
responsibility to furnish the evidence in 
support of his claim.  

3.  Schedule the Veteran for a VA examination 
for the purpose of obtaining an opinion 
regarding the nature and etiology of any 
current gastroesophageal disorder, including 
any residuals of peptic ulcer disease.  The 
claims file, including a copy of this REMAND, 
must be made available to the examiner, and 
the report should reflect that the claims file 
was reviewed.  After reviewing the record, 
examining the Veteran, and performing any 
medically indicated testing, the examiner 
should identify any current gastroesophageal 
disorder(s), providing a diagnosis for all 
disorder(s) identified.  The examiner should 
then indicate whether it is more likely than 
not (i.e., probability greater than 
50 percent), at least as likely as not (i.e., 
probability of 50 percent), or less likely 
than not (i.e., probability less than 
50 percent), that any current gastroesophageal 
disorder, including any identified residuals 
of peptic ulcer disease, is etiologically 
related to the Veteran's military service, to 
include any complaints of stomach problems 
during service and hospitalization in March 
1944 for "colitis, mucous or intestine, 
disease of, functional."  All opinion(s) 
should be accompanied by a rationale that 
considers the lay and medical evidence of 
record, including the opinions submitted by 
the Veteran's private gastroenterologist, Dr. 
P.R.V.

4.  Thereafter, the AOJ should review the 
claims file to ensure that the foregoing 
requested development has been completed.  In 
particular, the AOJ should review the 
examination/opinion report(s) to ensure that 
they are responsive to and in compliance with 
the directives of this remand and if not, the 
AOJ should implement corrective procedures.  
See Stegall v. West, 11 Vet. App. 268 (1998). 

5.  After completion of the above, and any 
other development deemed necessary, review 
the expanded record, including the private 
medical evidence and SGO Report received in 
November 2009 and June 2010, and readjudicate 
the issue of entitlement to service 
connection for a gastroesophageal disorder, 
including residuals of H. pylori-induced 
peptic ulcer disease.  Unless the benefit 
sought on appeal is granted, the Veteran and 
his representative, if any, should be 
furnished an appropriate supplemental 
statement of the case and afforded an 
opportunity to respond.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
MILO H. HAWLEY 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).



